DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1, 3, 4, 13, 16, 18, 19, 21, 23, and 25 can be found in original claim 2, and Applicant’s specification at pages 3-5 and 14-16.
The amendments to claims have been entered.

	Response to Arguments
Applicant’s arguments, see Remarks Page 6, filed 01/20/2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections under 35 U.S.C. have been withdrawn in light of the amendments to the claims.

Applicant’s arguments filed 01/20/2022 with respect to claims 1-14 have been fully considered but are not persuasive.
Applicant alleges the studies reported in the use of protic ionic liquids as electrolytes in PEMFCs has only been applied to PEMFCs which includes the use of precious metal catalysts such as platinum. Applicant alleges the studies reported in the literature that use protic ionic liquids as electrolytes are limited to the use of precious metal catalysts due to their high activity and ability to convert oxygen directly to water in a 4 electron (4e) process in protic ionic liquids. Applicant alleges there is no teaching or suggestion that the use of a non-precious metal catalyst, such as FeN/C, would be able to 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ability to convert oxygen directly to water in a 4 electron (4e) process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Zhu teaches it is critical to replace Pt-based electrocatalysts in order to reduce the manufacturing cost of proton exchange membrane fuel cells (PEMFCs, p. 10673, c. 1).
Applicant alleges Naruaki teaches away from the disclosed invention which favors a 4e reduction process of oxygen to water as Naruaki is directed to water suppression to minimize water poisoning of the cathode whereas the cathode of the disclosed invention produces water (Remarks page 8 and 10).
The Office respectfully disagrees. While Naruaki does disclose a desire to suppress the poisoning caused by water in a fuel cell, Naruaki does so by disclosing treatments for drying and removing the water (after recognizing the voltage/activity of the fuel cell decreases due to moisture poisoning) such as:
A current larger than the output request is passed.
High-temperature oxidation gas is supplied to the fuel cell.
Dry air is supplied to the fuel cell.
Increase the flow velocity of the oxidizing gas. ([0065])
Therefore, Naruaki does not teach away from the disclosed invention because even if more water was created by the materials in the fuel cell, Naruaki’s system would still be able to recognize when moisture poisoning is occurring and treat it.
Applicant alleges “Zhu does not disclose the use of Fe-N/C catalysts in proton exchange membrane fuel cells (PEMFCs) and the use of protic ionic liquids is not general knowledge” (Remarks page 11).
The Office respectfully disagrees.
Zhu teaches non-precious metal catalysts (NPMCs) with high oxygen reduction reaction (ORR) activity and stability have become a major focus of the PEMFC research (p. 10673, c. 1). Zhu teaches non-precious Fe/N co-modified carbon electrocatalysts have attracted great attention due to their high activity and stability in oxygen reduction reaction (abstract, p. 10673, c. 2). Zhu teaches at present, NPMCs with high activity and stability in the acid solution are mainly synthesized through pyrolysis of precursors comprising transition metals, nitrogen and carbon (M/N/C) (p. 10673, c. 2). Zhu teaches recent studies on pyrolyzed Fe/N/C and FeCo/N/C catalysts for ORR have reached a high level in both activity and stability (p. 10673, c. 2).
Both previously cited Naruaki and newly cited Angell (US 20070122675 A1) below disclose the use of protic ionic liquids in fuel cells. 
A new rejection is issued below necessitated by the amendments to the claims. 

Claim Status
Claim 2 has been cancelled.
Claims 1, 3-14, 16, and 18-25 are currently pending.
Claims 1, 3, 4, 13, 16, 18, 19, 21, 23, and 25 have been amended.
Claims 16 and 18-25 stand withdrawn.
Claims 1 and 3-14 have been examined on the merits in this office action.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naruaki et al (JP2010251219A using the English Translation given in the IDS) in view of Zhu et al (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, as given in the IDS).
Regarding claims 1 and 14, Naruaki discloses a fuel cell (fuel cells 31 in Fig. 2) comprising an anode (42 in Fig. 2), a cathode (44 in Fig. 2), a non-precious metal catalyst in contact with the cathode (nickel, [0043]), and an electrolyte (electrolyte membrane 43 in Fig. 2) comprising a protic ionic liquid in contact with the non-precious metal catalyst ([0040]-[0043], “an ionic liquid containing trifluoromethanesulfonic acid and diethylmethylamine, which have excellent proton conductivity, was used” [0043]).
The electrolyte (electrolyte membrane 43) being drawn to a membrane disposed between the anode and cathode, wherein the membrane permits protons to pass through the membrane 
Naruaki does not disclose wherein the non-precious metal catalyst is a Fe-N/C catalyst.
Zhu teaches non-precious metal catalysts (NPMCs) with high oxygen reduction reaction (ORR) activity and stability have become a major focus of the PEMFC research (p. 10673, c. 1). Zhu teaches non-precious Fe/N co-modified carbon electrocatalysts have attracted great attention due to their high activity and stability in oxygen reduction reaction (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Zhu with the fuel cell of Naruaki and selected the non-precious metal catalyst to be a Fe-N/C catalyst, as taught by Zhu, with the expectation it would bring high ORR activity and stability to the fuel cell. Alternatively, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 13, Zhu further teaches synthesizing three Fe/N-containing electrocatalysts by pyrolyzing polymerized o,m,p-phenylenediamine, ferric chloride and carbon black (p. 10673, c. 2). Therefore, modified Naruaki meets the limitation wherein the Fe-N/C catalyst is derived from p-phenylenediamine, ferric chloride and carbon black.

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Naruaki et al (JP2010251219A using the English Translation given in the IDS) in view of Zhu et al (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, as given in the IDS) as applied to claims 1 and 3 respectively, further in view of Khan et al (Oxygen Reduction Reaction in Room Temperature Protic Ionic Liquids, as given in the IDS).
Regarding claims 3-4 and 12, Naruaki discloses wherein the protic ionic liquid has the formula (A-)(BH+), wherein A- is the conjugate base of acid HA, and BH+ is the conjugate acid of base B (“an ionic liquid containing trifluoromethanesulfonic acid and diethylmethylamine, which have excellent proton conductivity, was used” [0043]), however, does not disclose the difference in pKa between HA and BH+ (delta pKa) is between about 12 and about 30 or about 15 and about 18.
Khan teaches protic ionic liquids (PILs) are a subclass of ionic liquids prepared by proton transfer from a Brønsted acid to a Brønsted base and are used within fuel cells (p. 18334, c. 1-2). Khan teaches fuel cells based on diethylmethylammonium trifluoromethanesulfonate ([dema][TfO]) showed superior performance (p. 18334, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Khan within the fuel cell of Naruaki and selected the protic ionic liquid to be [dema][TfO], as taught by Khan, with the expectation it would lead to superior performance of the fuel cell.
While modified Naruaki does not explicitly meet the limitation wherein the difference in pKa between HA and BH+ (delta pKa) of the protic ionic liquid of [dema][TfO] is between about 12 and about 30 or about 15 and about 18, this is a property of [dema][TfO]. If the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

claim 5-8, modified Naruaki meets the limitation wherein the protic ionic liquid is [dema][TfO]. One of ordinary skill in the art would understand modified Naruaki discloses wherin the base B is an amine, wherein the base B is of formula (I):
 
    PNG
    media_image1.png
    110
    151
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are each independently selected from the group consisting of hydrogen, optionally substituted alkyl (e.g. C1-6alkyl), optionally substituted alkenyl (e.g. C2-6alkenyl), and optionally substituted alkynyl (e.g. C2-6alkynyl); and wherein R1, R2 and/or R3 are optionally joined to form a saturated or unsaturated optionally substituted heterocycle, a saturated or unsaturated optionally substituted heterobicycle or a saturated or unsaturated optionally substituted heterotricycle, and wherein the base B is a trialkyl amine, as the base B of the disclosed [dema][TfO] is diethylmethylamine.

Regarding claims 9-11, modified Naruaki meets the limitation wherein the protic ionic liquid is [dema][TfO]. One of ordinary skill in the art would understand modified Naruaki discloses wherein the conjugate base A- is the conjugate base of a strong acid, wherein the conjugate base A- is non-nucleophilic, and wherein the conjugate base A- is triflate (TfO-), as trifluoromethanesulfonate is also known as triflate.

Claims 1, 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (US 20070122675 A1) in view of Zhu (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, given in the IDS filed 11/25/2019).
Regarding claim 1, Angell discloses a fuel cell (10 in Fig. 1) comprising: an anode (30 in Fig. 1), a cathode (40 in Fig. 1), a metal catalyst in contact with the cathode (cathode catalyst 42 in Fig. 1 which can include platinum), and an electrolyte (PEM 20 in Fig. 1 performs as a separator and solid electrolyte) comprising a protic ionic liquid in contact with the non-precious metal catalyst (Fig. 1, P41-42, 46, 52)
However, Angell does not disclose a non-precious metal catalyst in contact with the cathode, wherein the non-precious metal catalyst is a Fe-N/C catalyst.
In the same field of endeavor, Zhu teaches the cathodic oxygen reduction reaction (ORR) is at the heart of fuel cell performance, and efficient ORR electrocatalysts are essential for practical applications (p. 10673, c. 1). Zhu teaches it is critical to replace Pt-based electrocatalysts in order to reduce the manufacturing cost of proton exchange membrane fuel cells (PEMFCs, p. 10673, c. 1).
Zhu teaches non-precious metal catalysts (NPMCs) with high oxygen reduction reaction (ORR) activity and stability have become a major focus of the PEMFC research (p. 10673, c. 1). Zhu teaches non-precious Fe/N co-modified carbon electrocatalysts have attracted great attention due to their high activity and stability in oxygen reduction reaction (abstract, p. 10673, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Zhu with the fuel cell of Angell and substituted the platinum catalyst of Angell with the non-precious metal catalyst of Fe-N/C, as taught by Zhu, with the expectation it would bring high ORR activity and stability to the fuel cell while reducing the manufacturing cost of the fuel cell. Further, the simple substitution of one KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
  
Regarding claim 3, Angell discloses wherein the protic ionic liquid has the formula (A-)(BH+), wherein A- is the conjugate base of acid HA, and BH+ is the conjugate acid of base B (P52). Angell discloses for ΔpKa values less than approximately 10, a reduced OCV is obtained, due to a poor donor-acceptor identity between an acid and a base (P56). Angell discloses for ΔpKa values greater than approximately 24, low OCV values are obtained since a proton becomes too strongly attached to (or captured by) an acceptor, thereby hindering motion (`transfer` more relevant than `motion`) of a proton (P56). Angell discloses the difference in pKa between HA and BH+ is between 10 and 24, thereby establishing a prima facie case of obviousness for the claimed range “the difference in pKa between HA and BH+ (ΔpKa) is between 12 and 30” because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claim 4, Angell discloses wherein the protic ionic liquid has the formula (A-)(BH+), wherein A- is the conjugate base of acid HA, and BH+ is the conjugate acid of base B (P52). Angell discloses for ΔpKa values less than approximately 10, a reduced OCV is obtained, due to a poor donor-acceptor identity between an acid and a base (P56). Angell discloses for ΔpKa values greater than approximately 24, low OCV values are obtained since a proton prima facie case of obviousness for the claimed range “the ΔpKa is between 15 and 18” because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claim 13, Angell does not disclose wherein the Fe-N/C catalyst is derived from p-phenylenediamine, ferric chloride and carbon black. 
Zhu further teaches synthesizing three Fe/N-containing electrocatalysts by pyrolyzing polymerized o,m,p-phenylenediamine, ferric chloride and carbon black (p. 10673, c. 2). Therefore, it would have been obvious to derive the Fe-N/C catalyst from p-phenylenediamine, ferric chloride and carbon black, as Zhu teaches that is how to synthesize it.

Regarding claim 14, Angell discloses the fuel cell comprising a membrane (PEM 20 in Fig. 1 performs as a separator and a solid electrolyte) disposed between the anode and cathode, wherein the membrane permits protons to pass through the membrane while inhibiting or impeding the passage or conduction of electrons (P11, 41-42, 46-47).

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable Angell et al (US 20070122675 A1) in view of Zhu (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, given in the IDS filed 11/25/2019) as applied to claims 1 and 3 respectively, further in view of Khan et al (Oxygen Reduction Reaction in Room Temperature Protic Ionic Liquids, as given in the IDS).
Regarding claim 5, modified Angell does not meet the limitation wherein the base B is an amine.
Khan teaches protic ionic liquids (PILs) are a subclass of ionic liquids prepared by proton transfer from a Brønsted acid to a Brønsted base and are used within fuel cells (p. 18334, c. 1-2). Khan teaches fuel cells based on diethylmethylammonium trifluoromethanesulfonate ([dema][TfO]) showed superior performance (p. 18334, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Khan within the fuel cell of modified Angell and selected the protic ionic liquid to be [dema][TfO], as taught by Khan, with the expectation it would lead to superior performance of the fuel cell. As the base B of [dema][TfO] is diethylmethylamine, the base B of modified Angell would be an amine.

Regarding claim 6, the protic ionic liquid of modified Angell is [dema][TfO]. One of ordinary skill in the art would understand modified Angell meets the limitation wherein the base B is of formula (I):
 
    PNG
    media_image1.png
    110
    151
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are each independently selected from the group consisting of hydrogen, optionally substituted alkyl (e.g. C1-6alkyl), optionally substituted alkenyl (e.g. C2-

Regarding claim 7, the protic ionic liquid of modified Angell is [dema][TfO]. One of ordinary skill in the art would understand modified Angell meets the limitation wherein the base B is a trialkyl amine, as the base B of [dema][TfO] is diethylmethylamine.

Regarding claim 8, the protic ionic liquid of modified Angell is [dema][TfO]. One of ordinary skill in the art would understand modified Angell meets the limitation wherein the base B is diethylmethylamine, as the base B of [dema][TfO] is diethylmethylamine.

Regarding claim 9, the protic ionic liquid of modified Angell is [dema][TfO].  One of ordinary skill in the art would understand modified Angell meets the limitation wherein the conjugate base A- is the conjugate base of a strong acid, as trifluoromethanesulfonate is also known as triflate.

Regarding claim 10, the protic ionic liquid of modified Angell is [dema][TfO].  One of ordinary skill in the art would understand modified Angell meets the limitation wherein the conjugate base A- is non-nucleophilic, as trifluoromethanesulfonate is also known as triflate.

claim 11, the protic ionic liquid of modified Angell is [dema][TfO].  One of ordinary skill in the art would understand modified Angell meets the limitation wherein the conjugate base A- is triflate (TfO-), as trifluoromethanesulfonate is also known as triflate.

Regarding claim 12, modified Angell does not meet the limitation wherein the protic ionic liquid is [dema][TfO].
Khan teaches protic ionic liquids (PILs) are a subclass of ionic liquids prepared by proton transfer from a Brønsted acid to a Brønsted base and are used within fuel cells (p. 18334, c. 1-2). Khan teaches fuel cells based on diethylmethylammonium trifluoromethanesulfonate ([dema][TfO]) showed superior performance (p. 18334, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Khan within the fuel cell of modified Angell and selected the protic ionic liquid to be [dema][TfO], as taught by Khan, with the expectation it would lead to superior performance of the fuel cell.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729